Case 3:17-cv-01054-TJC-JRK Document 226-6 Filed 02/12/20 Page 1 of 5 PageID 4300




                            EXHIBIT F
     Case 3:17-cv-01054-TJC-JRK Document 226-6 Filed 02/12/20 Page 2 of 5 PageID 4301




From:                             Chris Dix
Sent:                             Tuesday, April 17, 2018 4:35 PM
To:                               Michael R. Santana
Cc:                               David A. Hancock, CEDS; Grier Wells; James H. Post; John M. "Jay" Brennan
Subject:                          RE: Foodonics v. Dina Klempf Srochi, as Trustee


Mike,

After we conferred last week, we reviewed your proposed search terms in your email below in light of your clients’ First
Request for Production of Documents by Foodonics and Jacques Klempf. Although we have not yet tested your search
terms across all of our clients’ data, below is our initial analysis of the search terms you proposed for our clients’
response:

        1. For Request No.’s 1 – 8, 11 – 18, 22 and 29 – 33, the first two search terms you proposed (“Jacques” and
           “Foodonics”) are expected to produce all of the information you have requested.

        2. For Request No. 9, your proposed search term “Redemption” is expected to produce the information
           requested.

        3. For Request No. 10, we do not see any search terms on point, but we propose using “2015 & tax w/2
           refund”.

        4. For Request No. 19, your proposed search terms “Price” and “Share” are expected to produce the
           information requested.

        5. For Request No. 20, your proposed search term “Cal-Maine” is expected to produce the information
           requested.

        6. For Request No. 21, your proposed search terms “Jacques” and “Foodonics” and “Shareh!” are expected to
           produce the information requested.

        7. For Request No. 23, the requested documents can be produced without using any search terms.

        8. For Request No. 24, we do not see any search terms on point, but we propose using “Blackburn w/5
           Assistant Trustee”.

        9. For Request No. 25, although your request is very broad, the first two search terms you proposed (“Jacques”
           and “Foodonics”) are expected to produce all of the information you have requested.

        10. For Request No.’s 26, 27 and 28, the requested documents can be produced without using any search terms.

        11. For Request No. 33, the requested documents can be produced by searching for emails exchanged between
            the Cal-Maine email domain (@cmfoods.com) and the email addresses you specified for Jacques Klempf
            (jklempf@dixieegg.com; kjkeggs@aol.com and jklempf@bamjax.com).

The foregoing searches relate to Dina Klempf’s email accounts. We will supplement the foregoing proposed searches
with any additional search parameters that specifically relate to Dennis Blackburn’s email account.


                                                            1
     Case 3:17-cv-01054-TJC-JRK Document 226-6 Filed 02/12/20 Page 3 of 5 PageID 4302
Like you, we are still in the process of collecting the ESI from our clients, and we reserve all objections (including burden
and cost) until we have run the proposed search terms across the collected data. We agree with the process outlined in
your email below to (i) finalize our respective search terms, (ii) conduct a first run to see what kind and volume of
responses we receive, (iii) if excessive, we can get together to modify the search terms further in an effort to obtain
more reasonable response volumes and (iv) each review our respective data for privilege and relevancy prior to
production to avoid doc dumping.

I had hoped to send this email to you earlier, but a close family member died last week, and the funeral was earlier
today. I am generally available any time the rest of this week if you would like to schedule a time to talk further about
these issues.

Thanks,

Chris Dix

225 Water Street | Suite 1800 | Jacksonville, Florida 32202
904-359-7700 | Direct 904-359-7730
cdix@smithhulsey.com | www.smithhulsey.com




This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




From: Michael R. Santana [mailto:Michael.Santana@gray-robinson.com]
Sent: Wednesday, April 11, 2018 9:29 AM
To: Chris Dix <cdix@smithhulsey.com>
Cc: David A. Hancock, CEDS <David.Hancock@gray-robinson.com>; Grier Wells <Grier.Wells@gray-robinson.com>;
James H. Post <jpost@smithhulsey.com>; John M. "Jay" Brennan <Jay.Brennan@gray-robinson.com>
Subject: RE: Foodonics v. Dina Klempf Srochi, as Trustee

Chris, how about 11 am or 2:30 pm today? Otherwise, here’s a status update to either satisfy the order’s requirement or
to narrow the issues for discussion.

Dave has been working with KL to get them the data sources in our client’s possession (his computers and phones
identified below). I believe KL now has the items we disclosed that were in Mr. Klempf’s possession. We were working
with KL last week, but the conflict waiver issue bogged us down until Monday morning. As to the AS400 possessed by
Cal-Maine, we’re working on obtaining custody. We’ve sent Cal-Maine’s lawyer a chain of custody form, but he hasn’t
sent it back. We’re working on this.

As far as protocol for data retrieval, I’ll defer to Dave and ask him to chime in as necessary. However, I understand that
we’re obtaining a mirror/forensic imagining.

As we discussed a few weeks ago, I think it would be helpful if we exchanged search terms. More specifically, I think it
would be helpful if I send you the terms we would like searched in your data (and vice versa). I think your disclosed data

                                                              2
       Case 3:17-cv-01054-TJC-JRK Document 226-6 Filed 02/12/20 Page 4 of 5 PageID 4303
was more personal in nature (personal computer and personal emails, etc.) and is probably far more limited in volume.
Thus, I think we’re going to have far more data than your side and we’ll probably need to work more closely to refine
your search terms if they produce excessive hits. In furtherance of this strategy, I’ve copied below search terms we
would like run on your client’s data. You can probably utilize some of the same terms, but we’ll need more connectors,
ranges, and other methods to limit the hits on the more common words.

I propose that we finalize our respective search terms and then conduct a first run to see what kind and volume of
responses we receive. If excessive, we can get together to modify the search terms further in an effort to obtain more
reasonable response volumes. We should then each review our respective data for privilege and relevancy prior to
production to avoid doc dumping.

Mike

Search Terms:

Jacques
Foodonics
Dixie
Cal-Maine (also “CM” in case its abbreviated anywhere)
Transaction
Acquir!
Merger
Share
Shareh!
Stock
Asset
Redemption
Offer
Price
Sale
Seller
Dolph
Baker
Trust!


Michael R. Santana | Shareholder
GRAY|ROBINSON

301 East Pine Street, Suite 1400 | Orlando, Florida 32801
T: 407-843-8880 | F: 407-244-5690
E-mail | Website | Bio | vCard

Facebook | LinkedIn | Twitter


This e-mail is intended only for the individual(s) or entity(s) named within the message. This e-mail might contain legally privileged and confidential information.
If you properly received this e-mail as a client or retained expert, please hold it in confidence to protect the attorney-client or work product privileges. Should the
intended recipient forward or disclose this message to another person or party, that action could constitute a waiver of the attorney-client privilege. If the reader of
this message is not the intended recipient, or the agent responsible to deliver it to the intended recipient, you are hereby notified that any review, dissemination,
distribution or copying of this communication is prohibited by the sender and to do so might constitute a violation of the Electronic Communications Privacy Act,
18 U.S.C. section 2510-2521. If this communication was received in error we apologize for the intrusion. Please notify us by reply e-mail and delete the original
message without reading same. Nothing in this e-mail message shall, in and of itself, create an attorney-client relationship with the sender.


From: Chris Dix [mailto:cdix@smithhulsey.com]
Sent: Tuesday, April 10, 2018 11:26 AM
                                                                                   3
     Case 3:17-cv-01054-TJC-JRK Document 226-6 Filed 02/12/20 Page 5 of 5 PageID 4304
To: Michael R. Santana
Cc: David A. Hancock, CEDS; Grier Wells; James H. Post
Subject: Foodonics v. Dina Klempf Srochi, as Trustee

Mike,

We would like to schedule a time to confer with you as provided in Paragraph 5 of the Order Governing ESI Issues
regarding the search methods that will be used by you and your clients to search ESI, identify information that is subject
to production and filter out ESI that is not subject to discovery.

Are you available for a call either tomorrow (April 11) or Thursday (April 12)?

Thanks,

Chris Dix

225 Water Street | Suite 1800 | Jacksonville, Florida 32202
904-359-7700 | Direct 904-359-7730
cdix@smithhulsey.com | www.smithhulsey.com




This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.




                                                              4
